ITEMID: 001-60878
LANGUAGEISOCODE: ENG
RESPONDENT: MLT
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF KADEM v. MALTA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (non-exhaustion);Violation of Art. 5-4;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1952 and lives in Rotterdam, the Netherlands.
9. On 25 October 1998 the applicant was arrested on the strength of a provisional arrest warrant issued by a duty magistrate in connection with a request for his extradition made by the Kingdom of Morocco. The request was relayed to Malta through Interpol. The charge related to the applicant's involvement in international drug trafficking in cannabis. The information laid before the magistrate by the Attorney General referred, inter alia, to the 1988 United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (“the Vienna Convention”), to Legal Notice 120 concerning designated countries and Government Notice 332 published in the Government Gazette of 24 May 1996 which reproduced the text of the Convention to which Malta acceded on 28 February 1996. Attached to the request was a Red Notice issued by Interpol bearing the applicant's description and fingerprints as well as a certificate issued by the Prime Minister under subsection (4) of section 4 of the 1996 Order on Extradition (Designated Foreign Countries).
10. On 26 October 1998, pursuant to section 15(1) of the Extradition Act, the applicant was brought before the Magistrates' Court acting as a court of criminal inquiry in connection with extradition proceedings. A defence counsel was appointed for him. The presiding magistrate was different from the one who issued the provisional arrest warrant. The applicant did not challenge the lawfulness of his arrest and the proceedings were adjourned until 3 November 1998.
11. On 28 October 1998 the applicant filed a judicial act with the First Hall of the Civil Court alleging that the provisional arrest warrant was unlawful because, inter alia, there were no bilateral extradition arrangements between Malta and Morocco and the Vienna Convention had not been incorporated into domestic law.
12. On 30 October 1998 the Prime Minister as the minister responsible for justice matters replied to the act. The Prime Minister rejected the applicant's claim as frivolous and vexatious. He stressed that both Malta and Morocco were parties to the Vienna Convention even though the Convention had not been incorporated into domestic law. On the latter point, he noted that Maltese law was already sufficiently equipped and adequate to implement Malta's obligation under the Vienna Convention.
13. At its next sitting on 3 November 1998, the applicant's lawyer pleaded that the Magistrates' Court did not have jurisdiction to hear the case for extradition, that the provisional arrest warrant was therefore unlawful and that the applicant should be released. The prosecution disputed the applicant's reasoning. The case was adjourned to 13 November 1998.
14. At the further hearing on 13 November 1998 the applicant again pleaded that the Maltese courts lacked jurisdiction to examine the extradition request as there was no extradition treaty in force between Malta and Morocco and that the Vienna Convention, although signed by Malta, had not been duly ratified in accordance with Maltese law.
15. On 20 November 1998 the Magistrates' Court rejected the plea of lack of jurisdiction and declared that it had jurisdiction to hear the case. The Magistrates' Court took into account, in particular, the applicant's argument according to which the Vienna Convention had not been ratified as required by the Ratification of Treaties Act. It observed, however, that the said Act only provided for the ratification of certain treaties, indicated in section 3(1). The applicant argued that the Vienna Convention fell under section 3(1)(c), which imposed the ratification of any treaty affecting or concerning the relationship of Malta with any multinational organisation, agency, association or similar body. The Magistrates' Court could not accept such an interpretation, on the ground that the Vienna Convention was binding for the States which signed it, but not for the United Nations. Therefore, it could not give rise to a relationship between Malta and the United Nations. The Magistrates' Court moreover observed that the Extradition Act authorised arrest with a view to extradition of any person accused of an offence in a “designated foreign country”. As Morocco had been designated foreign country by Legal Notice 120 of 1996, the applicant's deprivation of liberty could not be regarded as unlawful.
16. On 27 November 1998 the applicant appealed to the Court of Criminal Appeal. In a judgment of 12 December 1998, the Court of Criminal Appeal found that there was no right of appeal at that stage of the proceedings under Maltese law and that an appeal was only possible when a person was subject to an order committing him to custody to await his removal. Furthermore, the applicant had filed his appeal out of time.
17. On 23 December 1998, while the extradition proceedings were still pending, the applicant filed an application with the First Hall of the Civil Court in its constitutional jurisdiction. He alleged that his case gave rise to violations of Article 5 §§ 1(f) and 4 of the European Convention on Human Rights. The applicant based his claim on the words “lawful arrest or detention” of a person in connection with extradition proceedings. His main argument was that Malta had not duly ratified any international treaty giving the State “legal authority” to arrest him with a view to his extradition to Morocco. As to his plea concerning Article 5 § 4, the applicant stated that there was no possibility to have the legality of the detention for extradition examined before the case was decided and an appeal lodged.
18. The First Hall of the Civil Court listed the case for hearing on 8 January 1999. However, the case had to be adjourned to 29 January 1999 to enable the applicant's lawyer to produce witness evidence.
19. In the meantime, the Magistrates' Court, under whose order the applicant was kept in detention, continued to hear the case, in anticipation of obtaining the relevant evidence to support the extradition request from the Kingdom of Morocco. The court had a one-month time-limit in which to conclude the hearings and render its decision. This period could be extended by further periods of up to a maximum of three months by the President of the Republic.
20. On 15 January 1999 the applicant was discharged on the grounds that there was no evidence to justify his extradition to Morocco. The Attorney General did not appeal against the decision. The applicant was ordered by the police, acting as the Immigration Authority, to return to the Netherlands within hours.
21. The applicant's application to the First Hall of the Civil Court was still pending when the applicant's case was being heard by the Magistrates' Court. However, on 16 January 1999 the applicant had to leave Malta, having been refused permission to stay in Malta pending the examination of his application to the First Hall of the Civil Court. On 27 January 1999 the applicant's lawyer, who had been instructed by the applicant to file the constitutional case, requested that the Commissioner of Police, as Principal Immigration Officer, be ordered to allow the applicant to return to Malta for the hearing of the case which was pending before the First Hall of the Civil Court.
22. On 29 January 1999 the First Hall of the Civil Court ordered that a lawyer be appointed for the applicant. According to the applicant, under domestic law any voluntary assumption of this mandate by the lawyer who filed the application to the First Hall would imply that the person assuming it would be personally responsible to the Government of Malta for all costs and expenses incurred in the proceedings. The applicant had no relatives in Malta. Furthermore, the lawyer acting on his behalf could not assume the position of a “party” in the proceedings had he applied to act as his lawyer in addition to being his legal representative since this would have raised serious issues of professional ethics. The acceptance of a voluntary mandate would make the lawyer personally involved in the proceedings as if it were his own case.
23. In the event, the applicant never gave a power of attorney to a legal representative in Malta to enable his claim to be dealt with by the First Hall of the Civil Court. Furthermore, the applicant was never granted permission to enter Malta and the domestic court never ordered that permission be granted.
24. On 29 January 1999 the First Hall of the Civil Court adjourned the case pending the applicant's confirmation that he intended to issue a power of attorney to a legal representative for the purposes of the proceedings.
25. On 3 March 1999, in the absence of the parties at the resumed hearing, the First Hall adjourned the case sine die. The applicant still could not enter the country to continue the proceedings in the Maltese courts regarding the lawfulness of his detention.
26. On 1 September 1999 the applicant's action was declared deserted and his case was struck off the list.
27. In so far as relevant, Article 15 of the Extradition Act reads as follows:
“(1) A person arrested in pursuance of a warrant under section 14 of this Act shall (unless previously discharged under subsection (3) of that section) be brought as soon as practicable and in any case not later than forty-eight hours from his arrest before the Court of Magistrates (Malta) as a court of criminal inquiry (in this Act referred to as the court of committal) which shall have for the purposes of the proceedings under this section the same powers, as nearly as may be, including power to remand in custody or on bail, as the said court has when sitting as aforesaid. (...).
(3) Where an authority to proceed has been issued in respect of the person arrested and the court of committal is satisfied, after hearing any evidence tendered in support of the request for the return of that person or on behalf of that person, that the offence to which the authority relates is an extraditable offence and it is further satisfied
(a) where the person is accused of the offence, that the evidence would be sufficient to warrant his trial for that offence if it had been committed within the jurisdiction of the Courts of Criminal Justice of Malta;
(b) where the person is alleged to be unlawfully at large after conviction of the offence, that he has been so convicted and appears to be so at large,
the court shall, unless his committal is prohibited by any other provision of this Act, commit him to custody to await his return thereunder; but if the court is not so satisfied or if the committal of that person is so prohibited, the court shall discharge him from custody.
Provided that notwithstanding any order discharging him from custody such person shall remain in custody until the expiration of three working days from any such order and, where an appeal has been entered by the Attorney General, until the appeal is disposed of or abandoned, or the Attorney General consents to the release of such person”.
28. The Magistrates' Court of Malta, acting as a court of criminal inquiry, gave on 27 February 2001 the following decision in the case of The Police v. Pierre Gravina:
“Dr. J. Brincat [the lawyer of the accused] points out that the arrest is illegal since it does not conform with the necessary conditions laid out in Art. 5(1) of the European Convention in view of the fact that even the Criminal Code lays down the circumstances in which a person can be brought under arrest before the Court, but in the circumstances no one is entitled to once again formally arrest the person charged so as to initiate proceedings.
Having heard both parties as to whether the arrest is justified or not.
Having heard submissions by the parties regarding the case, in the circumstances the arrest is not justified and thus orders the release of the person charged”.
29. Article 137 of the Criminal Code provides for the remedy of habeas corpus. This provision reads as follows:
“Any magistrate who, in a matter within his powers, fails or refuses to attend to a lawful complaint touching an unlawful detention, and any officer of the Executive Police, who, on a similar complaint made to him, fails to prove that he reported the same to his superior authorities within twenty-four hours shall, on conviction, be liable to imprisonment for a term from one to six months.”
30. On 13 April 1983 the police arrested Anthony Price for a breach of the Immigration Act. During his detention he became suspect of a serious offence concerning the public security of Malta. On 17 June 1983 the applicant applied to the Magistrates' Court requesting that he should be either charged or released. On 20 June 1983 the Magistrates' Court considered that it had the power under section 135 (currently section 137) of the Criminal Code to attend to a lawful complaint touching on unlawful detention. It also found that the police had not brought Price before the Magistrates' Court within 48 hours as required by section 365 (currently section 353) of the Criminal Code. As a result, the court ordered Price's release.
31. On 13 June 1990 the First Hall of the Civil Court ordered Christopher Cremona to be detained for twenty-four hours for contempt of court. The detainee appealed under section 1003 of the Code of Organisation and Civil Procedure. The Attorney General, with reference to Cremona having invoked section 137 of the Criminal Code, requested the Magistrates' Court to order the Acting Registrar of the Court and the Commissioner of Police to bring Cremona before the Court and order either of them to set him free at once. According to the Attorney General, Cremona's appeal had suspensive effect on the execution of the judgment and, as a result, his continued detention was illegal. The Magistrates' Court acceded to the Attorney General's request.
32. In a judgment given on 7 January 1998 in the case of Carmelo Sant v. Attorney General, the Maltese Constitutional Court decided as follows:
“The applicant criticises the decision of the first Honourable Court on the use which could have been made of Article 137 of the Criminal Code.
The applicant reasoned as follows: “With all due respect this is an offence in itself, it is a punishment and not a remedy”.
During oral submissions applicant's counsel made reference to a similar comment made by the European Commission on Human Rights with regard to a case still pending before the European Commission [application no 25642/94]. ...
If one delves more deeply into the practice of a country, one will note that history is different. More than forty-three years ago, former Chief Justice J.J. Cremona was writing ... about the existence of Habeas Corpus in Malta and he traced its roots precisely on this. It is true that this remedy is not often used ... but from the fact that the remedy is not often made use of one cannot infer that the remedy does not exist. In fact recently this remedy was resorted to in the cases of El Digwi (arrest alleged to be illegal) as well as in the Cremona case (contempt of court or the air conditioner case).”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-4
